DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 					Response to Amendment
An amendment was filed on 10/11/2022. Claims 1-4, 6-11, 13, and 15 have been amended and claims 5 and 12 previously canceled. Claims 1-4, 6-11, and 13-18 are pending, with claims 2, 13 and 15-17 previously withdrawn, thus claims 1,3-4, 6-11, 14 and 18 currently being examined on the merits.
Response to Arguments
Applicant's arguments filed with respect to claims 1, 9, and 11 have been fully considered but they are not persuasive. 
In response to the applicant’s argument with respect to claims 1 and 11, “Olsen does NOT disclose a radial wall having a pouch-side surface radially extending form the outer flange toward the inlet opening. The pouch-side surface, as referenced by the Examiner, is a curved surface that does not extend from the outer flange… Olsen discloses a convex ring with a protruding part 208 that protrudes away from the body side and includes an upper face 208a that radially extends from an outer side 209, which axially extends from the outer flange 204… This is, the upper face 208a extends from the outer side 209 and does NOT extend radially from the outer flange”, the examiner respectfully disagrees.
The pouch-side surface of Olsen does not strictly encompass the curved surface away from the body, but is instead the entire surface of the convex insert. As such, upper face 208a is encompassed as a pouch-side surface. Furthermore, while upper face 208a extends from outer side 209, it also indirectly extends radially from the outer flange, as shown below. Therefore, Olsen would still read upon this limitation. 
In response to the applicant’s argument with respect to claim 9, “Olsen does not disclose a convex insert including a pouch-side surface of a radial wall radially extending from an outer flange. Further, Olsen also does not disclose any flat pouch-side surface radially extending from an outer flange”, the examiner respectfully disagrees.
The flat radial wall 208a that indirectly radially extends from the outer flange is a flat surface. Under the broadest reasonable interpretation, a surface being flat can have a segment of the surface be flat and still meet the claim limitations. 
Further, because the pouch-side surface of Olsen is smooth, under the broadest reasonable interpretation the pouch-side surface can also be interpreted as flat.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (EP 0631498) in view of Blum (EP 0479573) and Kollerup (US 5718696).
Regarding claim 1, Olsen discloses a convex ostomy barrier assembly for attaching an ostomy appliance to a peristomal skin surrounding a stoma (abstract), the convex ostomy barrier assembly comprising: 
a skin barrier comprising an adhesive (215) (fig, 5, side of adhesive layer 215 that contacts skin, col. 7, lines 36-41), 
an inlet opening (219) for receiving a stoma (fig. 5, opening 219), 
a convex insert (201) arranged adjacent the skin barrier (fig. 5, convex ring 201), the convex insert (201) having a convex ring-shaped body (fig. 5, convex ring 201, col. 7, lines 5-11) and comprising: 
an inner flange (202) (fig. 5, inner periphery 202), 
a middle portion (fig. 5, as portion of 201 between 202 and 204a) including: a pouch-side surface 207 (fig. 5, distal side 207), and 
an outer flange (204a) (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig.5, annotated below showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-shaped body (fig. 5 shows the body to be convex), 
wherein the middle portion includes a radial wall having the pouch-side surface (see annotated fig. 4 below) radially extending from the outer flange (204a) (fig. 5, flange 204a) toward the inlet opening (fig. 5, inner opening 219), and an axial wall extending axially from the radial wall in a body-side direction (see annotated fig. 4 below), wherein the inner flange extends from the axial wall toward the inlet opening (219) (fig. 5, opening 219, also see annotated fig. 4 below) and wherein the outer flange, the middle portion, and the inner flange provides a protrusion in the body-side direction (see annotated fig. 4 below), and wherein the pouch-side surface (207) is defined on a pouch-side of the radial wall (see annotated fig. 4 below).
and a flange (212) (fig. 5, element 212) including a body-side coupling ring (201) (fig. 5, coupling part 210 on the body side) 

    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    827
    media_image2.png
    Greyscale

but fails to teach wherein the middle portion includes a core-out portion and a skin barrier support structure for supporting the skin barrier, and wherein the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert. 	However, Blum teaches a convex insert D (fig. 4, insert D) with a core-out portion (fig. 10, thinner areas (52). Also see annotated figure 9 below) and a skin barrier support structure (54) for supporting the skin barrier (fig. 10, thicker areas 54).

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

Blum is considered analogous art because it pertains to a convex ostomy barrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the convex ostomy barrier disclosed in Olsen to add the core out portion and skin barrier support structure, as taught by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Olsen, as modified by Blum, fails to teach wherein the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert.
However, Kollerup teaches a convex ostomy barrier assembly (fig. 4) wherein the flange (fig. 4, see annotated figure below) including a body-side coupling ring (fig. 4, coupling portion 60) is attached to the pouch-side surface of the convex insert (fig. 4, distal side 12 of convex insert 10).

    PNG
    media_image4.png
    324
    710
    media_image4.png
    Greyscale

Kollerup is considered analogous art because it pertains to a convex ostomy barrier assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsen, such that the flange including a body-side coupling ring is attached to the pouch-side surface of the convex insert, as taught by Kollerup, for the purpose of providing a suitable location for the coupling ring to attach to the ostomy bag, since the applicant has not disclosed any advantage of placing the body-side coupling ring on the pouch-side surface of the convex insert as opposed to placing the flange on the skin barrier, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 3, Olsen fails to teach wherein the core-out portion is defined by a plurality of core-out windows, and the skin barrier support structure includes a plurality of ribs, wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window therebetween, and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs.              However, Blum teaches wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 4, see top annotated figure below, fig, 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, fig. 10, thinner areas 52 and thicker areas 54), and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs (see Blum, fig. 4, see top annotated figure below, fig. 10, see bottom annotated figure below). 

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Olsen such that the core-out portion is defined by a plurality of core-out windows, and the skin barrier support structure includes a plurality of ribs, wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window therebetween, and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs, as taught by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Regarding claim 4, Olsen, as modified by Blum, discloses substantially the device of claim 3, and further discloses that the convex insert includes 6 ribs (see Blum, fig. 10, thicker portions 54) but does not teach that the convex insert includes about 8 ribs to about 30 ribs.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of ribs to include 8 to 30 ribs for the purpose of providing a further increase flexibility and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
Regarding claim 6, Olsen discloses wherein the outer flange (204a) has a concave body-side surface (fig. 5, flange 204a leading toward outer periphery 204 with concave shape, also see annotated fig. 4 below) configured to conform to a curved contour of a lower base section of a convex portion of the convex ostomy barrier assembly (fig. 5, “The inner section of the adhesive plate… has now obtained a convex shape”. NOTE: the concave surface creates the convex shape of the inner section of the adhesive plate, and thereby conforms to a curved contour of a lower base section of a convex portion of the convex ostomy barrier), but fails to teach wherein the convex ostomy barrier includes a tape, wherein the convex insert is attached to a pouch-side of the tape, and the skin barrier is attached to a body-side of the tape.

    PNG
    media_image7.png
    683
    677
    media_image7.png
    Greyscale

However, Kollerup teaches wherein the convex ostomy barrier includes a tape (see Kollerup, fig. 4, distal side 21 of adhesive 20), wherein the convex insert is attached to a pouch-side of the tape (see Kollerup, fig. 4, insert 10 welded to sheet 30 at weld points 31 and 32, then attached to distal side 21 of adhesive 20), and the skin barrier is attached to a body-side of the tape (see Kollerup, fig. 4, proximal side 22 of adhesive 20 attached to proximal side 21 of adhesive 20), wherein the outer flange has a concave body-side surface (see Kollerup, fig. 4, concave surface at proximal side 11 of insert 10) configured to conform to a curved contour of a lower base section of a convex portion of the convex ostomy barrier (see Kollerup, fig. 4, convex portion of proximal side 22 of adhesive 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly disclosed in Olsen to include a tape, wherein the convex insert is attached to a pouch-side of the tape, and the skin barrier is attached to a body-side of the tape, as taught by Kollerup, for the purpose of providing a suitable means that improves the convex insert’s capacity to remain within the convex ostomy barrier assembly.
Regarding claim 7, Olsen fails to teach wherein at least some portion of a body-side surface of the outer flange is attached to the tape, 
However, Kollerup teaches wherein at least some portion of a body-side surface of the outer flange is attached to the tape (see Kollerup, fig. 4, outer periphery 14 of insert 10 attached to distal side 21 of adhesive 20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Olsen in view of Blum such that at least some portion of a body-side surface of the outer flange is attached to the tape, as taught by Kollerup, for the purpose of providing a suitable means that improves the convex insert’s capacity to remain within the convex ostomy barrier assembly.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, as modified by Blum and Kollerup as applied to claims 1 and 7 above, and further in view of Lipman (GB 2181652).
Regarding claim 8, Olsen, as modified by Blum and Kollerup, discloses substantially the device disclosed in claim 7, and further discloses wherein at least the body-side surface of the outer flange is attached to the tape through adhesion (see Kollerup, fig. 4, sheet 30 welded to insert 10, and adhered to distal side 21 of adhesive 20), but fails to teach wherein at least the body-side surface of the outer flange is heat sealed to the tape.
However, Lipman teaches that adhesion and heat sealing are considered to be equivalents forms of attaching parts in the art (pg. 1, col. 2, lines 92-95).
Lipman is considered analogous art because it pertains to an ostomy adapter meant to connect to an ostomy pouch. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to have the body-side surface of the outer flange be heat sealed to the tape instead of being attached via an adhesive, as taught by Lipman, for the purpose of providing an alternative means to attach the body side surface of the flange to the device, since it has been held to be within the general skill of a worker in the art to select a known attaching method on the basis of its suitability for the intended use.
Regarding claim 9, Olsen discloses wherein the middle portion of the convex insert includes a radial wall (see annotated fig. 4 of Olsen below), wherein the pouch-side surface of the middle portion is a flat surface defined on a pouch-side of the radial wall (see annotated fig. 4 of Olsen below, the radial wall of the pouch-side surface is flat. Thus, under the broadest reasonable interpretation the pouch-side source of the middle portion is a flat surface. Further, as the pouch-side surface is smooth, it can also be interpreted as flat), but fails to teach wherein the flange with the coupling ring is attached to the convex insert via a flange film, and wherein the flange film is attached to the pouch side surface. 

    PNG
    media_image8.png
    685
    605
    media_image8.png
    Greyscale

However, Lipman teaches wherein the flange (fig. 1, flange 4a) with the coupling ring (fig. 1, ring 4) is attached to a flange film 3 (fig. 1, stepped support member 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Olsen, as modified by Blum and Kollerup, to have the coupling ring attached to the flange film, as taught by Lipman, for the purpose of providing a suitable means to allow finger access to a user by providing a gap, thereby facilitating the coupling and uncoupling of the ostomy pouch with respect to the assembly (see Lipman, pg. 1, col. 2, lines 108-114).
Olsen, as modified by Blum, Kollerup, and Lipman fails to teach wherein the flange film is attached to the pouch side surface of the convex insert. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date to attach the flange film to the pouch side surface of the convex insert since it has been held that rearranging parts of an invention involves only routine skill in the art, as the device disclosed in Olsen, as modified by Blum already has the coupling ring attached to the pouch side surface of the convex insert (see analysis of claim 1 above). 
Regarding claim 10, Olsen discloses wherein the pouch side surface is generally flat (see Olsen, fig. 5, smooth distal side 207, also see annotated fig. 4 of Olsen above, pouch side of radial wall defining pouch side surface of the insert is also flat), but fails to teach wherein the flange film is heat sealed to the pouch side surface. 
However, Lipman teaches that the flange can be attached to an ostomy pad through any known means, including heat sealing (see Lipman, pg. 1, col. 2, lines 92-95). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Olsen, as modified by Blum, Kollerup, and Lipman, to have the flange be heat sealed to the pouch-side of the convex insert for the purpose of providing a suitable means of attaching the flange to the pouch-side surface of the convex insert, since it has been held to be within the general skill of a worker in the art to select a known attaching method on the basis of its suitability for the intended use. 
Claims 11, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Blum.
Regarding claim 11, Olsen discloses a convex insert for an ostomy barrier having a convex ring-shaped body and comprising: 
An inlet opening (fig. 5, opening 219)
an inner flange (fig. 5, inner periphery 202), 
a middle portion (fig. 5, as portion of 201 between 202 and 204a) including: a pouch-side surface 207 (fig. 5, distal side 207), and 
an outer flange (fig. 5, flange 204a), wherein the inner flange and the outer flange are connected by the middle portion and arranged in different axial planes (fig. 5, annotated below showing 202 axis A1 is in different plane than 204a axis A2) to define the convex ring-shaped body (fig. 5, ring 201 is convex), 
wherein the middle portion comprises a radial wall having the pouch-side surface radially extending from the outer flange toward the inlet opening (see annotated figure 4 below), and an axial wall extending axially from the radial wall in a body-side direction (see annotated fig. 4 below), wherein the inner flange extends from the axial wall toward the inlet opening (fig. 5, flange 205a towards opening 219, see annotated fig. 4 below), wherein the outer flange, the middle portion, and the inner flange provides a step-like protrusion in the body-side direction (see annotated fig. 4 below), and wherein the pouch-side surface 207 (fig. 5, distal side 207) is defined on a pouch-side of the radial wall (see Olsen, fig. 5, see annotated fig. 4 below). 

    PNG
    media_image1.png
    350
    480
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    683
    827
    media_image2.png
    Greyscale

but fails to teach wherein the middle portion includes a core-out portion, wherein the core-out portion is configured to improve flexibility of the convex insert, and a skin barrier support structure for supporting the skin barrier. 
However, Blum teaches a convex insert (fig. 4, insert D) with a core-out portion  configured to improve the flexibility of the convex insert (fig. 10, thinner areas 52. Also see annotated figure below and col. 3, lines 15-27) and a skin barrier support structure for supporting the skin barrier (fig. 10, thicker areas 54).

    PNG
    media_image3.png
    598
    592
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the convex ostomy barrier disclosed in Olsen with a core out portion and skin barrier support structure as disclosed in Blum to permit the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Regarding claim 14, Olsen fails to teach wherein the core-out portion is defined by a plurality of core-out windows, and the skin barrier support structure includes a plurality of ribs, wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window therebetween, and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs.
However, Blum teaches wherein the core-out portion is defined by a plurality of core-out windows (see Blum, fig. 10, see bottom annotated figure below), and the skin barrier support structure includes a plurality of ribs (see Blum, fig. 10 thicker areas 54), wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window (see Blum, fig. 10, thinner areas 52 and thicker areas 54), and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs (see Blum fig. 10, thinner areas 52 and thicker areas 54, also see bottom annotated figure 10 below).

    PNG
    media_image5.png
    598
    592
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    488
    720
    media_image6.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Olsen such that the core-out portion is defined by a plurality of core-out windows, and the skin barrier support structure includes a plurality of ribs, wherein the plurality of core-out windows and the plurality of ribs are arranged such that adjacent ribs are spaced apart from each other by a core-out window therebetween, and each of the core-out windows is defined by a radial wall, an axial wall, and the adjacent ribs, as taught by Blum, for the purpose of providing a suitable means of permitting the insert to deform as it is received within the coupling ring of the barrier (see Blum, col. 3, lines 15-27).
Regarding claim 18, Olsen, as modified by Blum, discloses substantially the device claimed in claim 11, and further discloses wherein the core-out portion is defined by a plurality of openings in the middle section (see Blum, fig. 4, see top annotated figure above), but fails to teach wherein the skin barrier structure is defined by a body-side surface of the middle section between the plurality of openings.
However, Olsen, as modified by Blum disclose wherein the skin barrier structure is defined by a pouch-side surface of the middle section between the plurality of openings. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the skin barrier structure disclosed in Olsen, as modified by Blum, to instead be defined by a body-side surface of the middle section between the plurality of openings since the change would yield predictable results, and it has been held that rearranging parts of an invention involves only routine skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571) 272-7582. The examiner can normally be reached M-F 8:00 AM – 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
 /KAI H WENG/ Examiner, Art Unit 3781